Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest a motorized desktop stand unit comprising a main surface assembly designed to accommodate a monitor or laptop, the main surface assembly having left, right, front, and back sides relatively to a user of the monitor or laptop, a secondary surface assembly attached to, parallel to, and extending toward the user from the front side of the main surface assembly, an upper frame attached to the bottom of the main surface assembly and a lower frame adapted to rest on an upper surface of a work area, an elevation mechanism provided between the upper frame and the lower frame, and a switch, wherein the elevation mechanism comprises two pairs of scissor arms, wherein each pair of scissor arms is attached on one side (where the side correspond to a right or left side and not the front or back  as shown and disclosed in the specification and drawings) of the upper and lower frames and wherein the distal ends from the attached ends of each pair of scissor arms are free to move toward and away from the one side of the upper and lower frames, and wherein when the switch is actuated, the elevation mechanism adjusts the space between the upper frame and the .
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865.  The examiner can normally be reached on m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 






/JOSE V CHEN/Primary Examiner, Art Unit 3637